Title: To James Madison from James Monroe, [ca. 1 November 1813]
From: Monroe, James
To: Madison, James


        
          [ca. 1 November 1813]
        
        The enclosed were receivd by the northern mail, by which I also recd. a letter from mr Crawford, of the 4th of Sepr. in cypher. As the communications are from France as well as Engld., I conclude they are brought, by Mrs Barlow, which is made more probable by a letter addressd to mr

Serurier from the French consul at Boston sent by him to me open, which states, that intelligence is recd. by the vessel which brought her that the French Emperor had gaind a decisive battle over his enemies in which he had taken 20.000 prisoners, & 50 cannon, and that general moreau was kill’d. I will have the letter from mr Crawford decypherd as soon as possible. There is much from Lee and warden which I have not read but will lay before you with mr Crawfords letter.
      